Exhibit 32.1 CERTIFICATION Pursuant to 18 U.S.C. § 1350, each of the undersigned hereby certifies in his capacity as an officer of SpartanNash Company (the “Company”) that the Quarterly Report of the Company on Form 10-Q for the accounting period ended July 15, 2017 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such report fairly presents, in all material respects, the financial condition of the Company at the end of such period and the results of operations of the Company for such period. This Certificate is given pursuant to 18 U.S.C. § 1350 and for no other purpose. Dated:August 17, 2017 /s/ David M. Staples David M. Staples President and Chief Executive Officer (Principal Executive Officer) Dated:August 17, 2017 /s/ Thomas A. Van Hall Thomas A. Van Hall Interim Chief Financial Officer (Principal Financial Officer) Dated:August 17, 2017 /s/ Tammy R. Hurley Tammy R. Hurley Vice President, Finance and Chief Accounting Officer (Principal Accounting Officer) A signed original of this written statement has been provided to SpartanNash Company and will be retained by SpartanNash Company and furnished to the Securities and Exchange Commission or its staff upon request.
